 Case 2:20-cv-00280-JRG Document 79 Filed 08/25/21 Page 1 of 3 PageID #: 825




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

KAIFI LLC                       §
                                §
     v.                         §
                                                       Case No. 2:20-CV-0280-JRG
                                §
VERIZON COMMUNICATIONS INC., ET §
AL.                             §


           UNOPPOSED MOTION TO AMEND DOCKET CONTROL ORDER

   Plaintiff KAIFI LLC (“KAIFI”) respectfully files this Unopposed to Amend the Docket

Control Order and would show the Court the following:

       KAIFI respectfully requests that the following deadlines be extended:

   Deadline               Proposed Deadline        Event

   October 22, 2021       November 8, 2021         Deadline to Complete Expert Discovery

   October 8, 2021         October 15, 2021        Serve Disclosures for Rebuttal Expert
                                                   Witnesses

   September 17, 2021      September 24, 2021      Serve Disclosures for Expert Witnesses by
                                                   the Party with the Burden of Proof

   September 10, 2021      September 17, 2021      Deadline to Complete Fact Discovery and
                                                   File Motions to Compel Discovery

   September 1, 2021                               Comply with P.R. 3-7 (Opinion of Counsel
                                                   Defenses)

These extensions will not affect any other deadlines in the docket control order.

       WHEREFORE, Plaintiff respectfully requests that the Court extend the deadlines above

and enter the attached amended docket control order.
Case 2:20-cv-00280-JRG Document 79 Filed 08/25/21 Page 2 of 3 PageID #: 826




Dated: August 25, 2021.           Respectfully submitted,

                                  /s/ Robert Christopher Bunt

                                  Prashanth Chennakesavan – Lead Attorney
                                  Cal. Bar No. 284022 (admitted PHV)
                                  Enoch H. Liang
                                  Cal. Bar No. 212324 (admitted PHV)
                                  LTL ATTORNEYS LLP
                                  300 S. Grand Ave., 14th Fl.
                                  Los Angeles, California 90071
                                  Telephone: (213) 612-8900
                                  Facsimile: (213) 612-3773
                                  Email: prashanth.chennakesavan@ltlattorneys.com
                                  Email: enoch.liang@ltlattorneys.com

                                  Robert Christopher Bunt
                                  Texas Bar No. 00787165
                                  PARKER, BUNT & AINSWORTH PC
                                  100 E. Ferguson St., Suite 418
                                  Tyler, Texas 75702
                                  Telephone: (903) 531-3535
                                  Email: rcbunt@pbatyler.com

                                  Jason Sheasby
                                  Cal. Bar No. 205455 (admitted PHV)
                                  IRELL & MANELLA, LLP
                                  1800 Avenue of the Stars, Suite 900 Los
                                  Angeles, CA 90067
                                  Telephone: (310) 277-1010
                                  Facsimile: (310) 203-7199
                                  Email: jsheasby@irell.com

                                  Rebecca Carson
                                  Cal. Bar No. 254105 (admitted PHV)
                                  IRELL & MANELLA, LLP
                                  840 Newport Center Drive, Suite 400
                                  Newport Beach, CA 92660
                                  Telephone: 949-760-0991
                                  Facsimile: 949-760-5200
                                  Email: rcarson@irell.com

                                  Attorneys for Plaintiff KAIFI LLC


                                     2
Case 2:20-cv-00280-JRG Document 79 Filed 08/25/21 Page 3 of 3 PageID #: 827




                               CERTIFICATE OF SERVICE
        I certify that the foregoing document was filed electronically on August 25, 2021

 pursuant to Local Rule CV-5(a) and has been served on all counsel who have consented to

 electronic service.

                                         /s/ Robert Christopher Bunt
                                         ROBERT CHRISTOPHER BUNT


                           CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), Counsel for Plaintiff Prashanth Chennakesavan meet and

conferred with Counsel for Defendants Kevin Anderson on August 23, 2021 regarding the above

referenced motion. Verizon Defendants are unopposed to the above motion.

                                         /s/Robert Christopher Bunt
                                         ROBERT CHRISTOPHER BUNT




                                             3
